Exhibit 99.1 FOR IMMEDIATE RELEASE CONTACTS: Investor Relations: Media Relations: Jeffrey Goldberger / Yemi Rose Constantine Theodoropulos KCSA Strategic Communications Basepair Communications 212-896-1249 / 212-896-1233 617-292-7319 jgoldberger@kcsa.com / yrose@kcsa.com Constantine@basepaircomm.com Rexahn Signs Letter of Intent to Receive up to $8.55 Million for Serdaxin™ Studies New funding to support testing and trials of drugs for anxiety and depression Rockville, Md., April 14, 2009 - Rexahn Pharmaceuticals, Inc. (NYSE Amex: RNN), a leader in development of innovative therapeutics for life-threatening and life-debilitating diseases, today announced that it has signed a Letter of Intent (“LOI”) with the Health Policy and Research Foundation (“HPRF”) of California to receive up to $8.55 million to conduct further clinical development of Serdaxin™, its novel therapeutic for anxiety, depression and aggression.The financing will underwrite the completion of Serdaxin’s subsequent trials required to bring the treatment through regulatory approval and then to patients. Serdaxin, currently in Phase IIa clinical trials, is a dual enhancer of serotonin and dopamine neurotransmitters via non-reuptake mechanisms, with a well-established and excellent human safety profile. Patient enrollment in the current trials will continue throughout 2009, with preliminary results expected in early 2010. The funding for the development of Serdaxin comes from HPRF of California, and is subject to the execution of a definitive agreement between the two organizations. Both parties expect an agreement to be reached within the next 60 days. About Rexahn Pharmaceuticals, Inc.
